Name: Commission Regulation (EC) No 2669/1999 of 16 December 1999 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities17. 12. 1999 L 325/51 COMMISSION REGULATION (EC) No 2669/1999 of 16 December 1999 on the issue of system B export licences in the fruit and vegetables sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables (1), as last amended by Regulation (EC) No 1303/1999 (2), and in particular Article 5(5) thereof, (1) Whereas Commission Regulation (EC) No 2331/ 1999 (3), fixes the indicative quantities for system B export licences other than those sought in the context of food aid; (2) Whereas, in the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for tomatoes will shortly be exceeded; whereas this overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector; (3) Whereas, to avoid this situation, applications for system B licences for tomatoes exported after 16 December 1999 should be rejected until the end of the current export period, HAS ADOPTED THIS REGULATION: Article 1 Applications for system B export licences for tomatoes submitted pursuant to Article 1 of Regulation (EC) No 2331/ 1999, export declarations for which are accepted after 16 December 1999 and before 24 January 2000, are hereby rejected. Article 2 This Regulation shall enter into force on 17 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 292, 15.11.1996, p. 12. (2) OJ L 155, 22.6.1999, p. 29. (3) OJ L 281, 4.11.1999, p. 3.